Citation Nr: 0520493	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-27 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This matter was last before the Board of Veterans' Appeals 
("BVA") in August 2004 on appeal from a January 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg, Florida, which, 
in pertinent part, denied the claim.  

The Board remanded the veteran's claim for entitlement to 
service connection for bilateral hearing loss to further 
develop the record by obtaining VA medical records not 
previously received.  The record reflects that the said 
records were subsequently received and included in the 
record.  In August 2004, a Motion to Advance the Case on the 
Board's docket was granted.


FINDING OF FACT

There is no competent evidence that the veteran manifests 
left and/or right ear hearing loss disability per VA 
standards.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 510A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303; 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act ("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (West 2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2003 and September 2004.  The letters fully provided 
notice of elements (1), (2) and (3).  In addition, by virtue 
of the rating decision on appeal and the June 2004 Statement 
of the Case ("SOC") and the May 2005 Supplemental Statement 
of the Case ("SSOC"), the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  With 
respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in both the SOC and 
SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to this claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of those claims.  In fact, in September 
2004, the veteran wrote to the RO and clearly stated: "I 
have no additional information to add for my case."  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and remanded the claim in August 
2004 instructing the RO to obtain all VA treatment records.  
The RO complied with this request and included the clinic 
records in the claims file.  

The Board has also considered whether it is necessary to 
obtain medical examination or opinion to decide the case.  38 
U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. §3.159 
(c)(4) (2004).  Both the veteran's service entrance and 
separation exams show 15/15 on "Whisper" tests, and his 
post-service records do not include any diagnosis or 
audiometric findings indicative of hearing loss of the left 
and/or right ear.  In fact, recent VA clinic records include 
the veteran's denial of decreased hearing acuity.  As such, 
the Board finds that obtaining medical examination of the 
veteran is not warranted.  See Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has indicated he has no further evidence to support 
his claim, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

The veteran seeks service connection bilateral hearing loss 
and argues that his hearing loss is related to his military 
service.  The Board has reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: service records; SMRs; his contentions; the May 2005 RO 
decision and SOC, the August 2004 BVA remand, treatment 
records from the VAMC in West Palm Beach, Florida from April 
2003 to February 2005 and private treatment records and/or 
reports from Dr. S., Dr. Grn., Dr. Gu., Dr. F., and Dr. W..

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Evidence which would substantiate a claim 
of service connection includes three essential components:  
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  
Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels are greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

Neither the veteran's enlistment examination nor his 
separation examination indicates any ear or hearing 
abnormalities.  Rather, these examinations show 15/15 on 
"Whisper" tests.  His VA clinic records do not reflect 
treatment for hearing loss disability and do not include any 
audiometric evaluations.  Private medical treatment records 
do not reflect treatment for hearing loss either.  

The only evidence suggesting that the veteran manifests 
hearing loss disability consists of his self-diagnosis of 
hearing loss disability, but his own lay belief as to current 
diagnosis holds no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 3.159(a) 
(2004).  See generally Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993) (determination of level of hearing loss 
disability under VA's schedular criteria is a "mechanical" 
process of comparing the audiometric evaluation to the 
numeric designations in the rating schedule).  Based on the 
above, the Board finds that there is no competent evidence 
that the veteran manifests left and/or right bilateral 
hearing loss disability per VA standards.  There is no doubt 
of material fact to be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  Accordingly, the Board must 
deny the claim for service connection for bilateral hearing 
loss. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


